Citation Nr: 0420919	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1980, and from March 1980 to September 1980.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for a psychiatric disorder.  During a 
September 2003 hearing, the appellant clarified the nature of 
his appeal.  The appellant explained his theory of 
entitlement in this matter.  Specifically, he reported he had 
a preexisting psychiatric condition which was aggravated 
during his period of active duty.  In its previous denial of 
the subject claim, however, the RO only considered the 
claimed disability on a basis of direct incurrence.  
Accordingly, the Board finds that the issue on appeal is more 
appropriately characterized as noted on the title page.

Finally, a review of the record reflects that a motion to 
advance on the docket was filed in July 2004.  By letter 
dated in July 2004, the Board ruled favorably on the motion 
to advance this case on the docket.  See 38 C.F.R. § 
20.900(c) (2003).  


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural matter.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).

Unfortunately, development of the above claim began before 
enactment of the VCAA, and the notifications required by the 
VCAA were never accomplished.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d) (2003). 

With respect to the claim for service connection for a 
psychiatric disorder, the appellant has identified additional 
relevant medical evidence in support of his claim that has 
not been associated with the claims file.  It is the opinion 
of the Board that an attempt should be made to obtain the 
reported records. 

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior to 
the Board's review.  While the Board regrets the further 
delay that the remand of this case will cause, it recognizes 
that due process considerations require such action.  
Accordingly, to ensure due process and provide the appellant 
full consideration of his appeal, this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following action:

1.  The RO should send the appellant and his 
representative a VCAA letter satisfying the 
four elements described above.  The RO should 
be sure to request the appellant to "provide 
any evidence in [his] possession that 
pertains to the claim for service connection 
for a psychiatric disorder on the basis of 
aggravation."  See 38 C.F.R. § 3.159(b).

2.  With any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of treatment records for a psychiatric 
disorder from the Louisiana State 
Institution, Hunts Prison, and Orleans Parish 
Prison located in Louisiana; Arizona State 
Prison; and the state hospital in Manerville, 
Louisiana where the appellant was 
hospitalized during his childhood.

3.  The RO should obtain all treatment 
records relating to the veteran's treatment 
for a psychiatric disorder from VA Medical 
Centers located in Baton Rouge, Louisiana; 
Danville, Illinois; and San Diego, 
California.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder on the 
basis of aggravation.  If the determination 
remains unfavorable to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  The appellant and his 
representative should be afforded the 
applicable time period in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




